Citation Nr: 1722053	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-27 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling from March 11, 2010 to May 4, 2014, and in excess of 40 percent disabling thereafter for lumbar spine degenerative disc disease with spondylolisthesis.

2.  Entitlement to a rating in excess of 10 percent disabling from March 11, 2010 to May 4, 2014, in excess of 20 percent disabling thereafter for left lower extremity radiculopathy (sciatic nerve).

3.  Entitlement to a rating in excess of 10 percent disabling from March 11, 2010 to May 4, 2014, in excess of 20 percent disabling thereafter for right lower extremity radiculopathy (sciatic nerve).

4.  Entitlement to a compensable rating for left ear hearing loss.

5.  Entitlement to a compensable rating for erectile dysfunction.

6.  Entitlement to an earlier effective date than May 5, 2014 for total disability based upon individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2010, January 2011, and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in February 2016, the Veteran indicated to the RO in a telephone call that he wanted to withdraw the issues of higher ratings for his lumbar spine, right leg radiculopathy, left leg radiculopathy, erectile dysfunction, and left ear hearing loss.  He was advised in the phone call and by a February 2016 letter that if he wished to withdraw these issues, he must do so in writing.  The Veteran never submitted a written request to withdraw his appeal as to any issues and in March 2016 included all five issues in his request for a hearing before the Board discussed below.  Accordingly, the Board finds that the Veteran never withdrew the increased rating claims and they are currently on appeal before the Board as stated in the first page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran requested a videoconference hearing before the Board in a VA Form 9 submitted to VA in March 2016. 

No hearing has been provided to the Veteran and there is no indication that he has since withdrawn his request for hearing.  The United States Court of Appeals for Veterans Claims has determined that a Veteran has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Veteran must be scheduled for a hearing at the RO before a Veterans Law Judge from the Board in the order that the request has been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be conducted at the RO before a member of the Board or via videoconference, and notify him of the scheduled hearing at the current address of record. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




